DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 2011/0080016) in view of Manning (US 5,785,277).

Regarding claim 1, Lambarth et al. teaches a stretcher loading assembly comprising:
a support member, 92;
an elongate rail member, 20; 
an elongate traverse beam, 22, movably attached to the rail member; and 
a trolley assembly, 24, movably attached to the traverse beam, the trolley assembly including lifting means movable between a lowered position and a raised position, the lifting means adapted to support a stretcher in the raised position, see figure 1-3. 
	Lambarth et al. does not teach that the stretcher loading assembly is attachable to an aircraft floor, or a turntable or that the support member is twice as wide as the rail member.  Manning teaches a support member, 512, elongate rails attached to the support member, see figure 15, where the support member is as least twice as wide at the rail member, see figure 15, and a turntable, 100, located between the support member and the aircraft floor.  It would have been obvious to one of ordinary skill in the art to combine the support and turntable of Manning with the stretcher assembly of Lamberth et al. in order to achieve the predictable result of loading a patient into an aircraft and enabling rotation of the stretcher as it is loaded to enable ease of loading. 
  
Regarding claim 2, Manning teaches the turntable member is attached to tracks, 124, attached to or incorporated into the aircraft floor.

Regarding claim 3, Manning teaches the turntable member is attached to the tracks, 124, by a plurality of studs, 130, attached to the support member, see figure 9A and 9B.


Regarding claim 7, Manning teaches one or more stop levers, 132, movable between a first position in which the plurality of studs are movable relative to the tracks and a second position in which the plurality of studs are secured relative to the tracks.

Regarding claim 9, Manning does not teach the specific dimensions of the support, however it would have been obvious to design the support member at least 1.5m in length and at least 500mm in width in order to stable support the stretcher loading assembly.

	Regarding claim 11, the combination of Lambarth et al. and Manning teach the claimed subject matter, see above.

Regarding claims 12 and 13, Manning teaches an aircraft, which encompasses both helicopter and fixed wing aircraft.

Regarding claims 14, 15, 18-20, the combination of Lambarth et al. and Manning teach the claimed invention.

Claim 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. in view of Manning as applied to claim 15 above, and further in view of Brown (US 2016/0244186).

Regarding claims 16 and 17, neither Lambarth et al. nor Hewko teach the attachment tracks and straps as claimed.  Brown teaches tie down straps to secure freight to pallet supports, see paragraph 0039.  It would have been obvious to one of ordinary skill in the art to combine the straps of Brown with the invention of Lambarth et al. and Manning in order to further secure the stretcher within the aircraft.

Response to Arguments
5.	Applicant’s arguments, see page 8, filed 6/22/2022, with respect to claim 10 have been fully considered and are persuasive.  The 25 U.S.C. 112(b) indefiniteness rejection of claim 10 has been withdrawn. 
Applicant has amended the claims to claim that the support member is not directly attached to the aircraft floor, but is attached to the turntable which is in turn attached to the aircraft floor.  This amendment clears up the indefiniteness issue.  
However, in light of this amendment the examiner was able ot apply new prior art, which teach the turntable, as claimed, attached to an aircraft floor and in turn attached to a support member of a stretcher assembly.  As such, claims 1-3, 7, 9, 11-20 remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



23 August 2022